Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed towards a computer-readable storage medium and in the Specification a computer readable storage medium includes volatile medium/data, which is a  non-statutory forms of patentable subject matter, because this represents transitory media which is not tangible. In order to overcome the rejection, the Office recommends amending the claims so that they recite only tangible, non-transitory media.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity. The claimed invention also recites the abstract concept of a mental concept- i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see below-, and thus is still in the mental process category. This judicial exception is not integrated into a practical application. The additional elements of a system comprising a processor/mobile devices/business entity device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 10 is directed to a system, thus meeting the Step 1 eligibility criterion.  Claim 10 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include:
determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network; and in response to the determining that the number of the mobile devices determined to be located in the cell sector at the defined time satisfies the defined function, determining, based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset for a transaction between the mobile device and a device associated with the organization entity, wherein the commerce asset is associated with a supply of the commerce asset associated with the organization entity. The claimed invention also recites the abstract concept of a mental concept- i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG:  determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network. This judicial exception is not integrated into a practical application. The additional elements of a processor/memory/communication network/network device/mobile devices represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 10 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 19 is directed to a computer readable storage medium for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The claim performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-9, 11-18, 20 further narrow the abstract idea of the independent claims themselves. The claims do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1, 10, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 31 of Application No. 14 824 746 (patent number 10460308). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the following:

Limitations in instant application:
defined function that is based on an average number of mobile devices that occupy a cell sector of wireless service coverage and an occupation offset number, wherein the occupation offset number is associated with a business entity of respective business entities identified within the cell sector
determining, based on a transactional demand determined for a mobile device of the devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity


Limitations in patent number 10460308:
defined function that is based on an average occupation of the cell sector by the mobile devices and a business type of the respective business entities, wherein the number of mobile devices satisfies the function at least in part by the number of devices being determined to be greater than a defined average occupation number in addition to an occupation offset number associated with a business entity of the respective business entities
determine transactional demand of a mobile device of the devices based on the mobile device profile, and determining, based on the transactional demand, a commerce asset associated with the commercial supply for a transaction between the mobile device and a device associated with the business entity, wherein the device is configured to fulfill a portion of the transaction.

However, it would have been obvious to one having ordinary skill in the art to change the above limitations of the patent number 10460308 to the above claimed limitations of the instant application  in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before.	



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carr (20110238476) describes determining a number of mobile devices that occupy a coverage area at a specific time, and a business type of a plurality of business entities; determining demand information representative of a transactional demand of a mobile device of a set of mobile devices; determining, based on the transactional demand, a commerce asset associated with the commerce supply for a transaction between the user mobile device and a device associated with the business entity; however, it lacks the combination of claimed elements as claimed by the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
4/27/2022